DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 02/04/2022 have been fully considered and are persuasive. The 101 and 103 rejections are withdrawn.
Allowable Subject Matter
Claims 1-7 are allowed.
Reasons for Allowance
	It is noted that no individual claim feature renders the claims as a whole patentable. Each limitation indicated as allowable renders the claim patentable only when taken in combination with the other claim limitations. 
The following is an examiner’s statement of reasons for allowance: the claim amendments in view of the arguments have been fully considered and are persuasive. In particular, no prior art teaches: 
obtaining a determination result by determining, based on history information, whether the history information includes one or more records indicating that one or more second answers have been cited by an operator in a time period from receiving the first inquiry to  the selecting of the data pair, the history information including a plurality of records each of which indicates  a citation history  regarding any of pieces of answer information, each of the one or more second answers being an answer associated with a respective inquiry different from the first inquiry; and 
in response to the determination result indicating that the history information includes the one or more records indicating that the one or more second answers have been cited by an operator in a time period from receiving the first inquiry to the selecting of the data pair, 
generating, for each of the one or more second answers, second training data associating the first inquiry with that second answer to store the generated second training data to be used in conjunction with the generated first training data for the training of the model by the machine learning process, and 
generating the plural pieces of training data to be used in the machine 2PATENTFujitsu Reference No.:17-01353 Application Serial No.:16/015, learning process by combining the generated first training data and the generated second training data, to train the model by the machine learning process using the generated plural pieces of training data.  
The prior art of record Chua generally teaches generating frequently asked questions (FAQ) data using question answering data. The Allen reference generally teaches the automatic generating of training cases from historical data. Both of these references however do not teach the concept of generating answers based on a determination result based on history of answers cited by an operator in a given time period.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Maitra et al. US 2018/0341871 generally teaches using historical documents to assist question answering based off previously answered questions. However similarly to the cited references, it does not teach the above limitations in context with the other limitations. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN W FIGUEROA whose telephone number is (571)272-4623. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN W FIGUEROA
Primary Patent Examiner
Art Unit 2124



/Kevin W Figueroa/Primary Examiner, Art Unit 2124